DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 contains the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 5-7, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al. (US 2013/0277407, hereinafter ‘Murdoch’) in view of Russo (US 10653232).
Murdoch discloses a strap for a backpack comprising: a backpack body (10) comprising a top backpack portion, and a bottom backpack portion (see Fig. 1); a shoulder strap (80) having a top portion attached to the top backpack portion, and a bottom portion attached to the bottom backpack portion (see Fig. 1); except does not expressly disclose the internal cavity and sanitizer dispenser as claimed.
However, Russo teaches providing a strap (104+106) with an internal cavity (inside 106) accessible from an opening on the outer surface of the shoulder strap (opening covered by 121), and an outlet in communication with the internal cavity (178); and a sanitizer dispenser (202) comprising a sanitizer (204), the sanitizer dispenser disposed within the internal cavity (see Fig. 4), the sanitizer dispenser having a dispensing end located at the outlet (203), the dispensing end configured to dispense the sanitizer from the shoulder strap (functional recitation).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the sanitizer dispenser and holding pouch taught by Russo to the base strap taught by Murdoch, in order to provide the wearer with ready access to sanitizer for cleaning their hand as taught by Russo (Abstract).
Murdoch as modified above results in a device wherein the sanitizer is a liquid, a gel, or a foam (Russo 204); the dispensing end protrudes from the outlet (Russo Fig. 4); the dispensing end comprises a valve (Russo 203); the distal end of the dispensing end is attached to and in fluid communication with a bladder that contains the sanitizer, the bladder disposed within the internal cavity (see Russo Fig. 4); and the bladder comprises a material of construction sufficiently squeezable to urge to the sanitizer to flow through the dispensing end when the bladder is compressed (Russo col. 3, ll. 20-26).
Murdoch as modified above results in a device wherein the opening comprises an openable closure (@121); the openable closure comprises a zipper, Velcro, or buttons (171/172 disclosed as fasteners; col. 7, ll. 39-47); and the opening is (i) on an inside edge of the shoulder strap, or (ii) on an outside edge of the shoulder strap, or (iii) on an inside edge and on an outside edge of the shoulder strap (opening extends across the width of the strap, touching both inside and outside edges of strap, see Russo Fig. 3 for example).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al. (US 2013/0277407, hereinafter ‘Murdoch’) in view of Russo (US 10653232) as applied to claim 3 above, and further in view of Luca (US 5148949).
Murdoch as modified above discloses all limitation(s) of the claim(s) as detailed above except does not expressly disclose the removable cap as claimed.
However, Luca teaches providing the dispensing end of a body worn dispenser with a removable cap (12).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cap taught by Luca to the dispensing end of the dispenser taught by Murdoch as modified above, in order to allow the user to allow or shut off flow as desired as taught by Luca (col. 2, ll. 32-45).

Response to Arguments
8.	Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Russo does not teach an internal cavity as claimed, but rather teaches a pouch attached to the exterior of the shoulder strap. This argument has been considered, however is not persuasive in light of the pouches of Russo, being sewn to the shoulder strap, reasonably being considered part of the shoulder strap itself. Such permanent sewn attachment creates a unitary structure. As such, interpreting the holster as part of the strap itself, the cavity of Russo is internal as claimed.


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 17, 2022